Title: To Alexander Hamilton from William Ellery, 15 October 1792
From: Ellery, William
To: Hamilton, Alexander



Sir,
Colles Office [Newport, Rhode Island] Oct. 15 1792

This letter will be accompanied by a Statement of fees &c recd. and expenditures made by me from Oct. 1, 1791 to Oct. 1792. and by similar Statements from the Inspector &c &c in this District; by the quarterly return required exceptg a Return of distilled Spirits exported, and a return of Exports, and their value which will be transmitted by the next Post. I have not received the expected Letter from the Comptroller, and therefore have put on an account only of the expenditures on the Light House for the last quarter.
I am, Sir,   Yr. most obedt. servt.
W Ellery Colle
A Hamilton Esqr Secry Treasury
